Citation Nr: 1732296	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1990 to May 1994 and June 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Here, the Veteran requested a Board Hearing by Live Videoconference on his January 2013 VA Form 9 (Appeal to Board of Veterans' Appeals).

The record shows that the RO mailed the notice of the June 15, 2017, hearing to the Veteran on May 15, 2017, to 28822 Hidden Cove Drive.  The U.S. Postal Service returned the notice, and the RO received it back on May 23, 2017.  The reason for the return provided on the sticker was "forward time expired; return to sender" and a new address (33011 Greenfield Forest Drive)  was printed below.  In a Report of General Information, it is documented that the RO called the Veteran the day before the scheduled hearing and left a message on his voice mail.

On June 28, 2017, the Board mailed a notice to the Veteran at the old address, which the Board received back on July 15, 2017.  The reason on the sticker was the same as that on the returned hearing notice, and it included the same new address.

Claimants bear the burden of keeping VA apprised of their whereabouts, and VA does not have a burden to turn up heaven and earth to locate them if they fail to do so.  Hyson v. Brown, 5 Vet. App.  262, 265 (1993); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992) (addressing the presumption of regularity).  Here, however, the record discloses another possible and plausible address such that an attempt should be made to locate the Veteran at the alternate known address before finding that he abandoned his desire for a Board hearing.  Cf. Hyson, 5 Vet. App. at 265.

As the Veteran has not been afforded a hearing as he requested, it is appropriate to remand this matter to the RO for the requested hearing to provide the Veteran due process under law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain his current address and other contact information.  The RO should remind the Veteran of his duty to keep VA apprised of any changes in contact information.  Document all efforts to contact the Veteran.  Contact addresses for the Veteran includes his old address:

28822 Hidden Cove Drive
Magnolia, TX 77354,

and new address per the U.S. Postal Service,

33011 Greenfield Forest Drive
Magnolia, TX 77354.

2.  After clarifying the Veteran's current address, schedule the Veteran for a Board hearing by live Videoconference.  The RO should notify the Veteran and his representative of the date and time of the hearing at the new address of record.  See 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




